719 S.E.2d 25 (2011)
Alfred ABDO, Jr. and Abdo Demolition & Property Restoration
v.
M.B. KAHN CONSTRUCTION CO., St. Paul Surety, and St. Paul Fire & Marine Insurance Co.
No. 34P08-5.
Supreme Court of North Carolina.
November 9, 2011.
Alfred Abdo, Jr., Winston-Salem, for Abdo, Alfred, Jr., et al.
G. Gray Wilson, Winston-Salem, for M.B. Kahn Construction, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 27th of September 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Buncombe County:
"Denied by order of the Court in conference, this the 9th of November 2011."